MILLIKEN, Judge.
This is an appeal from a judgment affirming an award of the Workmen’s Compensation Board to the effect that Janice Martin, younger sister of the decedent, James Martin, was 25% partially dependent upon him at the time of his death, at the age of twenty-one, while working in the mine of his employer, the- appellee, Nashville Coal Company. The sole issue on the appeal is the adequacy of the award by the Board whose findings in such matters is final if supported by substantial evidence. KRS 342.285.
James Martin, the deceased,, was unmarried and lived in the home of his parents at the time he was killed. In this claim before the Board by his mother in behalf of her children, she sought to establish their partial dependency upon James. The record reveals that James earned $3,110 at his employment during the year before his death and that he was most liberal with his family. On the other hand, it was shown that his father earned $6,400 during the same period. Furthermore, payments by James on the mortgage on the family home, for remodeling, on automobiles and sundries revealed that he had little left for his personal expenses and to contribute directly to the support of his younger sister. The presence of this type of evidence in support of the Board’s findings leaves us with the duty to support the award and affirm the judgment.
The judgment is affirmed.